105 U.S. 265 (____)
JAMES
v.
McCORMACK.
Supreme Court of United States.

Mr. John Ambler Smith in support of the motion.
Mr. John W. Johnston and Mr. John A. Campbell, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
When the appellant was called and his appeal dismissed, the case had been nearly three years on the docket of this court. He had no brief on file, and was not present, either in person or by counsel. Under these circumstances the appellees were entitled, under Rule 16, to a dismissal. No notice of their intention to enforce the rule was necessary. The appellant has not excused himself for his default, and his case is clearly within that of Hurley v. Jones (97 U.S. 318), in which we announced our intention to enforce rigidly this salutary rule, and not to set aside defaults growing out of the neglect of counsel or parties, except for very good cause.
Motion denied.